                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                No. 5:16-CR-00081-D

 UNITED STATES OF AMERICA,                     )
                                               )
      V.                                       )   ORDER
                                               )
 JERMAINE LAWRENCE JOHNSON,                    )


      This matter comes before the Court on the United States of America's Motion

to seal an exhibit [D.E. 94] attached to the United States' response in opposition t.o

Defendant's motion for compassionate release. For good cause having been shown,

the United States' motion is GRANTED. The Clerk of Court is DIRECTED to seal

the exhibit [D.E. 94] attached to the United States' response in opposition t.o

Defendant's motion for compassionate release.

      so ORDERED this f l day of s~bAC                 ,2020.



                                       United States District Judge




           Case 5:16-cr-00081-D Document 97 Filed 09/17/20 Page 1 of 1
